Title: From Thomas Jefferson to Thomas Pinckney, 20 November 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Dr. Sir
Philadelphia Nov. 20. 1792.

I have this moment received from the Governor of this state the inclosed letter addressed to him, and have only time remaining to recommend the matter to your attention; only observing that in all these cases of patronising individual rights, the business of sollicitation is to be left to the private agent, and the aid of the minister to be given only by a general countenance and patronage and by his special interposition whenever any special obstacle occurs to the obtaining solid justice. I have the honor to be with great respect & esteem Dear Sir your most obedt & most humble servt

Th: Jefferson

